The affidavit in this case was made by the assistant treasurer. It is contended that under Gen. Stat. R.I. cap. 197, § 10, the affidavit must be made by the treasurer, the same officer upon whom the writ was served, and can be made by no other person, and that the plaintiff is entitled to judgment for want of a legal affidavit. According to Gen. Stat. R.I. cap. 196, § 21, as amended by Pub. Laws, cap. 404, May 28, 1874, the service may in some cases be made on a person who is not in any sense an officer of the corporation, and who cannot be supposed to know anything of its financial affairs.
The law is not clear, but we think the reasonable construction must be that it is the corporation which is to make the affidavit, and of course by a proper officer. This construction is supported by Gen. Stat. R.I. cap. 197, § 18, and also by Pub. Laws, cap. 404, May 28, 1874, which seem to show that the legislature could not have meant that the affidavit must necessarily be made by the same person on whom the writ is served.
Exceptions sustained.